Citation Nr: 0915709	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability.  

4.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO 
which granted service connection for a right leg disability 
and denied service connection for the disabilities currently 
on appeal.  In October 2008, a hearing was held at the RO 
before the undersigned member of the Board.  

At the personal hearing, the Veteran stated that the current 
issues on appeal were for service connection on a direct 
basis, and that he was not claiming that the disabilities 
were secondary to his service-connected gastroc defect of the 
right calf.  Accordingly, the issues on appeal will be 
adjudicated only on the basis of direct service incurrence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In October 2008, the Veteran testified that he injured his 
knees, ankles, and left leg when he was accidentally knocked 
down in the hallway of the barracks by another recruit during 
service and injured his right leg.  He testified that 
although he wasn't treated for any injuries other than to the 
right calf, he had problems with his ankles, knees, and left 
leg ever since the incident.  The Veteran testified that he 
was treated for problems with his ankles, knees, and left leg 
initially at the VA Medical Center (VAMC) Bay Pines and later 
at VAMC Tampa beginning in 1985 or 1986, and more recently at 
VAMC Port Richey.  (Tp.21).  He also testified that he was 
initially treated for psychiatric problems at VAMC Tampa 
around 1988 or 1989, and then at Port Richey.  (Tp.11).  

The service treatment records showed that the Veteran was 
seen for a contusion to his right calf in April 1980.  At 
that time, the Veteran reported that he was accidentally hit 
on the inside, right mid-tibia bone area by a friend four 
days earlier and was having some discomfort in the right leg.  
An examination revealed a large hematoma on the right calf 
area with mild pain on palpation of the hematoma, but no 
effusion, heat or tenderness.  The assessment was contusion 
and the Veteran was given three days of light duty.  A 
treatment note a couple of weeks later (May 1980) showed that 
he still had some pain in the right leg and was given a balm, 
told to apply hot soaks, and placed on 24 hours "B&C."  X-
ray studies of the right leg in June 1980 showed the bones of 
the distal knee and proximal two-thirds of the tibia and 
fibula were intact.  There was no extra osseus soft tissue 
calcification and the muscle fat of the soft tissue appeared 
intact.  The impression was normal study.  When seen in 
September 1980, the Veteran complained of pain to palpation 
of the right calf area and was noted to have a small cyst 
like growth on the right shin.  There was no evidence of 
swelling or discoloration and he had full range of motion in 
the right knee.  The assessment was shin splint.  The final 
entry in October 1980 showed that the Veteran was seen for 
pain and a lump on the right calf area which was thought to 
be possibly a ganglion cyst.  

The evidentiary record includes statements from two 
physicians to the effect that they had reviewed the Veteran's 
records and opined that his current orthopedic problems, 
identified by one physician as arthritis, were related to 
injuries sustained in service.  Given the absence of any 
complaints, treatment, abnormalities, or diagnosis for any 
pertinent disability in service, or any diagnostic evidence 
of a current disability, it is not entirely clear what 
"records" the physicians reviewed or what evidence they 
relied upon to reach their conclusion.  Nonetheless, the 
physicians are competent to render a medical opinion.  

In any event, as the Veteran asserted that he was treated for 
all of the disabilities on appeal by VA in the mid- to late 
1980's, and no attempt to obtain the purported records has 
been undertaken, the Board finds that additional development 
must be undertaken prior to appellate review.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any of the 
disabilities currently on appeal, since 
his discharge from service.  Of 
particular interest are any treatment 
records for his orthopedic problems from 
VAMC Bay Pines and Tampa from 1985 to the 
present, and for psychiatric treatment at 
VAMC Tampa and Port Richey from 1987 to 
the present.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot obtain, 
a notation to that effect should be 
inserted in the file.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
bilateral knee, bilateral ankle or left 
leg disability.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  With 
supporting rationale, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified knee, ankle or left leg 
disability was present in or is otherwise 
related to service.  If the examiner is 
only able to theorize or speculate as to 
this matter, he or she should so state.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  If additional competent medical 
evidence is received which indicates or 
suggests that the Veteran has a 
psychiatric disability at present which 
is related to service, he should be 
scheduled for a VA psychiatric 
examination to determine, if feasible, 
the etiology and date of onset of any 
identified psychiatric disorder.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any identified psychiatric disorder 
was first manifested in service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

